PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/879,536
Filing Date: 25 Jan 2018
Appellant(s): Bird et al.



__________________
Joseph T. Leone
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 6, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, and 5-8 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrera et al (AJH, 2006; 19:381-387, cited in the IDS) in view of Kamegai et al (US 2005/0002991 A1, cited in a previous Office Action).
 Regarding claim 1, Herrera teaches pregnancy-induced hypertension (PIH) is one of the most common contributors to maternal morbidity and mortality, premature birth, intrauterine growth retardation (IUGR), and low birth weight (page 381, left, last paragraph); the aim of the present study was to determine whether the beneficial effect of oral supplementation with calcium and conjugated linoleic acid (CLA) in the reduction of the incidence of pregnancy-induced hypertension (PIH) is related with changes in plasma levels of prostanoids, renin, angiotensin II, calciotropic hormones, and plasma and intracellular ionized free calcium (Abstract, Background); these mediators were determined using the blood samples obtained from a randomized, double-blind, placebo-controlled trial that included 48 healthy 
However, Kamegai teaches a method for prophylactic or ameliorating of hypertension in a mammal, which comprises administering to the mammal an effective amount of a conjugated fatty acid for preventing or ameliorating of hypertension in the mammal (claim 10); a prophylactic or ameliorating agent of hypertension comprising conjugated fatty acids as effective ingredients (claim 1) wherein the conjugated fatty acid is a conjugated linoleic acid (claim 3); wherein the conjugated linoleic acid comprises preferably 85% by weight or more of the 10trans,12cis-isomer (claim 4).  Kamegai teaches the inventors have found that CLA, preferably 10trans,12cis-CLA has a hypotensive effect [0011].  10trans,12cis-CLA reads on t10:c12 conjugated linoleic acid.  
As such, since Herrera teaches a method of reducing pregnancy-induced hypertension, wherein the pregnant woman is at risk of preeclampsia comprising administering a conjugated linoleic acid composition, and since Kamegai teaches a method or prophylactic or ameliorating of hypertension in a mammal comprising administering to the mammal an effective amount of conjugated linoleic acid (claim 3); wherein the conjugated linoleic acid is preferably the prima facie obvious for a person of ordinary skill in the art to utilize 10trans,12cis-CLA as the CLA in the method of reducing pregnancy-induced hypertension taught by Herrera with an expectation of success, since the prior art establishes that 10trans,12cis-CLA is useful for treating hypertension and has a hypotensive effect.
The prior art is silent regarding “inhibiting pre-term birth associated with pregnancy induced hypertension.”  However: “inhibiting pre-term birth associated with pregnancy induced hypertension” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (10trans,12cis-CLA) is being administered to the same subjects (pregnant women at risk of preeclampsia). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “inhibiting pre-term birth associated with pregnancy induced hypertension,” by practicing the method made obvious by the prior art: “the administration of an effective amount of 10trans,12cis-CLA to a pregnant women at risk of preeclampsia,” one will also be “inhibiting pre-term birth associated with pregnancy induced hypertension,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“inhibiting pre-term birth associated with pregnancy induced hypertension”) of the method made obvious by the prior art (“the administration of an effective amount of 10trans,12cis-CLA to a pregnant women at risk of preeclampsia”).
Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Moreover, Herrera teaches pregnancy-induced hypertension is one of the most common contributors to premature birth (page 381, left, last paragraph).  Thus, by reducing the incidence of pregnancy-induced hypertension or treating hypertension in a pregnant patient, one would also be inhibiting pre-term birth associated with pregnancy-induced hypertension.
Taken together, all this would result in the practice of the method of claims 1 with a reasonable expectation of success.

With regard to claim 2, Herrera teaches the supplemented group received 450 mg of CLA.  Moreover, Kamegai teaches the prophylaxis or amelioration of hypertension is expected by ingesting the conjugated fatty acids in an amount of about 1 mg-10 g.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to utilize the amounts taught by Herrera and Kamegai as starting point for optimizing the amount of t10:c12 conjugated linoleic acid for use in a method of reducing the incidence of pregnancy-induced hypertension.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  


Regarding claim 5, Herrera teaches follow-up to term was made and the medical records were reviewed for each patient to determine the presence of PIH; pregnancy-induced hypertension was defined by the presence of gestational hypertension (GH) or PE. Preeclampsia was defined as normotension before the 20th week of gestation with the subsequent development of hypertension (>140/90 mm Hg) and significant concomitant 24-h proteinuria (>0.3 g/L) in the absence of urinary tract infection; gestational hypertension was defined as de novo hypertension arising after midpregnancy without proteinuria; at each visit, BP was measured twice, according to the criteria proposed by the American College of Obstetricians and Gynecologists (page 382, right, 3rd paragraph).  Thus, Herrera teaches diagnosing the woman with gestational hypertension or preeclampsia during the treatment regimen.

With regard to claim 8, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9005).).



Regarding claims 6 and 7, Kamegai teaches the use of conjugated fatty acids, e.g., conjugated linoleic acid (referred to hereinafter as CLA), more particularly to feeds, drinks, foods, health food supplements, and pharmaceuticals which contain the conjugated fatty acids in the form of a free fatty acid, salt, ester fatty acid derivative, or a mixture of the two or more thereof [0002]; the foods containing the product of the present invention can be incorporated into spreads, margarines, creams, dressings, mayonnaises, cheeses, ice creams, bakery foods, infant foods, soups, prepared foods, and the like, but not limited thereto [0041].  Margarines, creams, cheeses and ice creams reads on a dairy product.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to formulate the t10:c12 conjugated linoleic acid in a food product including a dairy product for use in a method of reducing the incidence of pregnancy-induced hypertension comprising administering t10:c12 conjugated linoleic acid, based on the fact that the prior art establishes that this formulation is suitable for treating hypertension, resulting in the practice of the method of claims 6 and 7 with a reasonable expectation of success.  


Claims 12-15 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herrera et al (AJH, 2006; 19:381-387, cited in the IDS) in view of Kamegai et al (US 2005/0002991 A1, cited in a previous Office Action) as applied to claims 1, 2, and 5-8 above, and further in view of Hanff et al (J Hyperten, 2005; 23:2319-2326, cited in a previous Office Action).
Regarding claim 12, the combination of Herrera and Kamegai teach all the limitations of claim 12 except wherein the woman diagnosed with pregnancy induced hypertension is diagnosed with severe preeclampsia and that the t10:c12 conjugated linoleic acid composition is an injectable or rectal pharmaceutical composition.  
However, Kamegai teaches the prophylactic or ameliorating agent of hypertension can be used for pharmaceuticals and may be in parenteral dosages such as injections [0043].  Moreover, Hanff teaches the mainstay of treatment in pre-eclamptic patients is to lower the elevated blood pressure to prevent complications in the mother (page 2319, left, first paragraph); current options for antihypertensive treatment are limited (page 2319, left, last paragraph); methyldopa and the calcium-channel blocking agent nifedipine are available but these drugs lack potency as monotherapy in severe pre-eclamptic patients; moreover, the lack of an intravenous drug dosage form precludes their application in acute situations (page 2320, left, 1st paragraph).  Thus, Hanff teaches intravenous dosage forms are important for therapy in acute situations for severe pre-eclamptic patients.
As such, since Herrera and Kamegai suggest a method of treating pregnancy-induced hypertension comprising administering a composition comprising 10trans,12cis-CLA, and since Hanff suggests intravenous dosage forms are important for therapy in acute situations for severe pre-eclamptic patients, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to administer via injection a composition comprising 10trans,12cis-CLA to a patient with severe preeclampsia an expectation of success, 

With regard to claims 13, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  Taken together, all this would result in the practice of the method of claim 13 with a reasonable expectation of success.

With regard to claims 14, the prior art does not explicitly teach wherein when the woman’s blood pressure has decreased to a systolic blood pressure of less than 160 mm Hg and/or a diastolic blood pressure of less than 110 mmHg, the dose of the t10:c12 conjugated linoleic acid is tapered to an amount sufficient to elevate the amount of the t10:c12 conjugated linoleic acid in the woman’s bloodstream to 0.1 µM to 10 µM.  However, Hanff teaches nicardipine infusion was started for temporizing management of pre-eclampsia at a dosage of 3 mg/h and was subsequently titrated according to blood pressure (abstract, Intervention); and st paragraph).  At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to administer a composition comprising 10trans,12cis-CLA to a patient with severe preeclampsia an expectation of success and to taper/titrate the dose according to blood pressure, since the prior art establishes taper/titrate the dose according to blood pressure is a known method of administering antihypertensive treatment for severe preeclampsia.  Moreover, it would be obvious to adjust the dose in the ranges taught by Kamegai according to blood pressure which would result in amount of t10:c12 CLA in the bloodstream since the amounts taught by Kamegai render the instantly claimed amounts of t10:c12 CLA obvious.  Taken together, all this would result in the practice of the method of claim 14 with a reasonable expectation of success.

Regarding claim 15, Herrera and Kamegai do not teach further administering a calcium channel blocker.  However, Hanff teaches nicardipine is a potent antihypertensive drug and can be used for temporizing management in severe, early-onset pre-eclampsia when other antihypertensive drugs have failed.  Thus, it was known in the art at the time of the invention that nicardipine is a second-line treatment for severe preeclampsia.  
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to administer 10trans,12cis-CLA in combination with nicardipine as taught by Herrera and Kamegai in view of Hanff.  One would have been motivated to do so because each of the therapeutics have been individually In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering administer 10trans,12cis-CLA in combination with nicardipine, one would have achieved a method for treating pregnancy induced hypertension and preeclampsia.
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches nicardipine is a potent antihypertensive drug and can be used for temporizing management in severe, early-onset pre-eclampsia when other antihypertensive drugs have failed.  
Taken together, all this would result in the practice of the method of claim 15 with a reasonable expectation of success.

(2) Response to Argument
	Appellant argues:
	The rejections are improper because the Office is not assessing the prior art for all that it teaches.  The combined teaching of the references is silent regarding inhibiting pre-term birth associated with pregnancy-induced hypertension.  Herrera et al. teach that administering the compositions disclosed therein has no significant effect on pre-term birth or gestational age at delivery. Herrera teaches that administering a conjugated linoleic acid (“CLA”) in combination with calcium has no significant effect on pre-term birth or gestational age at delivery.  Whatever else Herrera et al. might teach, they teach that administering CLA and calcium together has no impact on inhibiting pre-term birth.  Herrera et al. explicitly teach that administering CLA and calcium together has no impact on either “preterm delivery” or “gestational age at delivery.”  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that Herrera teaches that administering CLA and calcium together has no impact on either "preterm delivery" or "gestational age at delivery.  However, the Examiner notes in a review of the instant specification, “inhibiting pre-term birth associated with pregnancy induced hypertension” does not appear to be disclosed or defined.  By broadest reasonable interpretation, “inhibiting pre-term birth associated with pregnancy induced hypertension” would read on reducing the number of pre-term births associated with pregnancy-induced hypertension compared to those not receiving the claimed treatment Herrera the group receiving placebo had 2 preterm deliveries while the group receiving the CLA had 1 preterm delivery (See Table 4, page 386, Herrera et al., 2006).  

    PNG
    media_image2.png
    352
    1116
    media_image2.png
    Greyscale

Thus, while not statistically significant with limited sample size, the CLA treated group had a reduced number of preterm births compared to those receiving placebo.  The examiner notes that the sample sizes in Herrera are small, with only about 13% of the subjects tested experiencing preterm births.  However, since the instant specification does not define the degree of “inhibition pre-term birth associated with pregnancy induced hypertension” encompassed by the instant claims, since by broadest reasonable interpretation, “inhibiting pre-term birth associated with pregnancy induced hypertension” would read on “reducing the number of pre-term births associated with pregnancy induced hypertension compared to those not receiving the claimed treatment method”, and since Herrera teaches the CLA treated group had a reduced number of preterm births compared to those receiving placebo, the instant method is obvious in view of the teachings of Herrera.
The Examiner further notes that Herrera teaches the CLA composition comprises t10:c12 conjugated linoleic acid.  Herrera teaches the CLA refers to a mixture of positional and cis-9, trans-11 (c9:t11 CLA) and trans-10, cis-12 isomers (t10:c12 CLA) (see page 382, left, last paragraph).  Herrera does not teach administering t10:c12 conjugated linoleic acid alone or in what amounts the 10trans,12cis-CLA is present in the mixture.  However, as set forth above, Kamegai teaches CLA, preferably 10trans,12cis-CLA has a hypotensive effect.   Thus, Kamegai explicitly teaches the 10trans,12cis-CLA has a hypotensive effect.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art to utilize 10trans,12cis-CLA as the CLA in the method of reducing pregnancy-induced hypertension taught by Herrera with an expectation of success, since the prior art establishes that 10trans,12cis-CLA is useful for treating hypertension and has a hypotensive effect.  Thus, as set forth above, the combination of Herrera and Kamegai suggest a method of treating pregnancy induced hypertension comprising administering the claimed CLA compound, t10:c12 conjugated linoleic acid.  As set forth above, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  As set forth above, by practicing the method made obvious by the prior art: “the administration of an effective amount of 10trans,12cis-CLA to a pregnant women at risk of preeclampsia,” one will also be “inhibiting pre-term birth associated with pregnancy induced hypertension,” even though the prior art was not aware of it.  Moreover, as set forth above, Herrera teaches pregnancy-induced hypertension is one of the most common contributors to premature birth (page 381, left column, last paragraph).  Thus, by reducing the incidence of pregnancy-induced hypertension or treating hypertension in a pregnant patient, one would also be inhibiting pre-term birth associated with pregnancy-induced hypertension.


Appellant argues:
	The full three-way combination of references likewise does not establish a prima facie showing of obviousness. Hanff et al teach administering nicardipine via intravenous injection. But Hanff et al. explicitly teach away from the present invention.  All of Hanff's subjects delivered prematurely.   The present claims are directed to a method of inhibiting pre-term birth.  Of what relevance to those claims is a study that failed entirely to inhibit pre-term birth?
The three-way combination of references does not suggest the claimed method to inhibit pre-term birth because the Office admits on the record that Herrera et al. teach the administering their CLA composition has no effect on pre-term birth and all Hanff’s subjects delivered prematurely. The combination of Herrera, Kamegai et al., and Hanff thus fails to teach or suggest the claimed method because the combination in no way teaches nor fairly suggests that t10:c12 conjugated linoleic acid is effective to inhibit pre-term birth associated with pregnancy induced hypertension.  Hanff et al. is crystal clear on this point: In their study, the babies were delivered, on average, at 27 weeks, 5 days, plus an additional 4.7 days due to the nicardipine treatment. In short, in Hanff’s study, all the babies were delivered at roughly 29 weeks gestational age. This, however, is still quite premature. The American College of Obstetrics and Gynecology defines a pre-term birth as follows: “When birth occurs between 20 weeks of pregnancy and 37 weeks of pregnancy, it is called preterm birth.”  The latest delivered baby in Hanff’s study remained in utero only to 34 weeks — still three weeks pre- term according to the ACOG definition.).  Applicants therefore submit that the combined teaching of 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is not the Examiner’s position that Herrera is silent as to the effect of CLA on preterm delivery.  It is the Examiner’s position that the combined prior art do not explicitly state the effect of t10:c12 CLA on preterm delivery. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As set forth above, the combination of Herrera and Kamegai suggest a method of treating pregnancy induced hypertension comprising administering t10:c12 conjugated linoleic acid in amounts that render the instantly claimed amounts obvious.  As set forth above, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  As set forth above, by practicing the method made obvious by the prior art: “the administration of an effective amount of 10trans,12cis-CLA to a pregnant women at risk of preeclampsia,” one will also be “inhibiting pre-term birth associated with pregnancy induced hypertension,” even though the prior art was not aware of it.   As set forth above, since Herrera and Kamegai suggest a method of treating pregnancy-induced hypertension comprising administering a composition comprising 10trans,12cis-CLA, and since Hanff suggests intravenous dosage forms are important for therapy in acute situations for severe pre-eclamptic patients, at the time of prima facie obvious for a person of ordinary skill in the art to administer via injection a composition comprising 10trans,12cis-CLA to a patient with severe preeclampsia an expectation of success, since the prior art establishes that 10trans,12cis-CLA is useful for treating hypertension and has a hypotensive effect and the mainstay of treatment in pre-eclamptic patients is to lower the elevated blood pressure and intravenous dosage forms are important for therapy in acute situations for severe pre-eclamptic patients.

	Appellant argues:
	 “That which is inherent in the prior art, if not known at the time of the invention, cannot form a proper basis for rejection the claimed invention as obvious under Section 103.” In re Shetty, 566 F. 2d 81, 86 (CCPA 1977).  A claimed invention cannot be obvious under §103 if the authors of the applied reference were totally unaware of it. The holding in Shetty is still good law. See In Re Diane M. Dillon, 919 F.2d 688 (Fed. Cir. 1990).  In this case, the Office is asserting that the references are silent regarding “inhibiting pre- term birth associated with pregnancy induced hypertension.” That characterization of the Herrera reference, however, is not accurate. The Office takes the position that Herrera “was unaware” of the ability of the compounds recited in the claims to inhibit pre-term birth. No. Not so.  The teaching of Herrera is far more damning than silence: Herrera et al. chimed in on the use of CLA and calcium and noted that it had no effect on pre-term delivery. That is not silence. That is not “unaware.” That is a direct teaching away from the claimed method.  Claim 1 positively requires that the amount of the t10:c12 conjugated linoleic acid composition administered to the woman is “effective to inhibit pre-term birth in the woman.” The combination of the two references does not teach, 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
It is possible that the cited cases are correct as to their statements of the law. However, because they are not precedential, it has no binding effect on examination. Thus, it does not lend strong support to the position being advanced in the attorney’s response. Moreover, in a review of In re Shetty, 566 F.2d 81, 195 U.S.P.Q. 753 (C.C.P.A. 1977), the fact pattern of the cited case is different from that of the instant case.  The claims at issue were directed to a method of curbing appetite.  The cited reference of the cited case, teaches the claimed compounds for use as antimicrobial agents in amounts that fall within the claimed amounts.  The Examiner concluded that the composition would inherently curb appetite when administered in the same amounts.  In the instant case, the claims are directed to a method of inhibiting pre-term birth associated with pregnancy-induced hypertension.  As set forth above, Herrera teaches a method of reducing pregnancy-induced hypertension (See Title and Table 4), wherein the pregnant woman is at risk of preeclampsia (See Table 1) comprising administering a conjugated linoleic acid composition (See Methods, left column, page 381).  Pre-eclampsia is a pregnancy-induced hypertension.  As set forth above, Kamegai teaches a method or prophylactic or ameliorating of hypertension in a mammal comprising administering to the mammal an effective amount of conjugated linoleic acid; wherein the conjugated linoleic acid is prima facie obvious for a person of ordinary skill in the art to utilize 10trans,12cis-CLA as the CLA in the method of reducing pregnancy-induced hypertension taught by Herrera with an expectation of success, since the prior art establishes that 10trans,12cis-CLA is useful for treating hypertension and has a hypotensive effect.  Thus, the instantly claimed method requires administration of the claimed composition to a subject having pregnancy-induced hypertension.  The cited art suggest treating pregnancy induced hypertension comprising administering 10trans,12cis-CLA.  Thus, unlike the cited case, where the claims require a subject in need of curbing appetite and the cited art teaches a subject in need of antiviral treatment, in the instant case, the instant claims require the composition comprising 10trans,12cis-CLA is administered to a subject having pregnancy induced hypertension and the cited art suggest the administration of 10trans,12cis-CLA for the same purpose.  Thus, the active step would be the same.  Products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.  As set forth above, by practicing the method made obvious by the prior art: “the administration of an effective amount of 10trans,12cis-CLA to a pregnant women at risk of preeclampsia,” one will also be “inhibiting pre-term birth associated with pregnancy induced hypertension,” even though the prior art was not aware of it.   

Similarly, in a review of In re Dillon, 919 F.2d 688, 16 U.S.P.Q.2d 1897 (Fed. Cir. 1990), the fact pattern of the cited case is different from that of the instant case.  In this case, the cited Sweeney reference taught water-sequestration property of tri-orthoesters in hydrocarbon prima facie case of obviousness has not been made.  As set forth above, the instantly claimed method requires the administration of a composition comprising trans-10, cis-12 isomers, a known agent having hypotensive properties, to a subject having pregnancy-induced hypertension.  As set forth above, Herrera teaches administering a composition comprising a mixture of positional and geometric conjugated dienonic isomers of linoleic acid, specifically the cis-9, trans-11 (c9:t11 CLA) and trans-10, cis-12 isomers (t10:c12 CLA) for treating pre-eclampsia (a pregnancy induced hypertension) and  Kamegai teaches 10trans,12cis-CLA has a hypotensive effect and is useful for treating hypertension.  The combination of Herrera and Kamegai render obvious a method of treating pregnancy induced hypertension comprising administering a composition comprising purified trans-10, cis-12 isomers (t10:c12 CLA).   As set forth above, Herrera teaches pregnancy-induced hypertension is one of the most common contributors to premature birth (page 381, left, last paragraph).  Thus, by reducing the incidence of pregnancy-induced hypertension or treating hypertension in a pregnant patient, one would also be inhibiting pre-term birth associated with pregnancy-induced hypertension.


Appellant argues:
Minton v. Nat’! Ass’n of Securities Dealers, Inc., 336 F. 3d 1373, 1381: “[A] whereby clause in a method claim is not given patentable weight when it simply expresses the intended results of a process step positively cited.”  The final clause of claim 8 reads: “wherein the t10:c12 conjugated linoleic acid is administered in an amount sufficient to elevate the amount of t10:c12 conjugated linoleic acid in the woman’s bloodstream to 0.1 UM to 10 uM.” The final clause of claim 13 reads “wherein the t10:c12 conjugated linoleic acid is administered in an amount sufficient to elevate the amount of t10:c12 CLA in the woman’s bloodstream to more than 10 uM.” Both recitations positively require that the t10:c12 conjugated linoleic acid is administered in an amount necessary to achieve the positively recited elevated amount of t10:c12 CLA in the patient. These are not a “whereby” clauses. These are not “intentions.” The “wherein” clauses of Claims 8 and 13 are positively recited, concrete statements of the dosage that must be administered to the patient.  The “wherein” clauses in claims 8 and 13 give “meaning and purpose to the manipulative steps.” That is, the blood stream concentration of the CLA active agent is not an “intended result.” Rather it is a specific limitation directed to the actual amount of the compound that is administered to the subject. The Office must give the clause patentable weight because the “manipulative step” in Claim 1 requires “administering to 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, the combination of Herrera and Kamegai suggest a method of treating pregnancy induced hypertension comprising administering t10:c12 conjugated linoleic acid in amounts that render the instantly claimed amounts obvious. As set forth above, Herrera teaches the supplemented group received 450 mg of CLA.  Moreover, Kamegai teaches the prophylaxis or amelioration of hypertension is expected by ingesting the conjugated fatty acids in an amount of about 1 mg-10 g.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to utilize the amounts taught by Herrera and Kamegai as starting point for optimizing the amount of t10:c12 conjugated linoleic acid for use in a method of reducing the incidence of pregnancy-induced hypertension.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  The amounts suggested by the cited art fall within the instantly claimed range (see instant claim 2).   Since the prior art suggests amounts of t10:c12 CLA taught as effective Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RR/Examiner, Art Unit 1628                                                                                                                                                                                                        
Conferees:
/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628      
                                                                                                                                                                                                  /BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.